 1   SHAWN N.ANDERSON
                                        a original
     United States Attorney                                            DlSTPdCT^RTOFGUA?^
2    BENJAMIN K.PETERSBURG
     Assistant United States Attorney
3    Suite 500, Sirena Plaza
     108 Heman Cortez Avenue
                                                                             JUL 022021-^
4    Hagatna, Guam 96910                                                 JEANNE G.QUINATA
     Telephone: (671)472-7332                                             CLERK OF COUKT
5    Facsimile: (671)472-7334
     Attorneys for the United States of America
6
                              IN THE UNITED STATES DISTRICT COURT
7
                                    FOR THE TERRITORY OF GUAM
8
     UNITED STATES OF AMERICA,                               CRIMINAL CASE NO. 19-00031
9
                                    Plaintiff,
10                   vs.                                     UNITED STATES' APPLICATION
                                                             TO SEAL DOCUMENTS
11   THOMAS E. MARLER,
     JAYANIKA LAWRENCE,and
12   JOHN HOBART "BART" LAWRENCE,

13                                 Defendants.


14           COMES NOW,the United States of America, by and through the undersigned counsel,

15   and hereby moves this Honorable Court for leave to file Exhibit 1 of United States' Reply to

16   Defendants' Response to United States' Motion to Sever Defendant John Flobart "Bart"

17   Lawrence under seal. This request is made because the exhibit constitutes the statements of

18   defendant John Hobart "Bart" Lawrence which will likely be used as evidence ifthis matter

19   proceeds to trial. Therefore, the Government requests that this exhibit be sealed in the interest of

20   justice, to preserve the rights ofthe parties, and to ensure an impartial jury.

21           Respectfully submitted this 2nd day of July, 2021.

22                                                          SHAWN N. ANDERSON
                                                            United States Attorney
23                                                          Districts of Guam and NMI


24
                                                           ^NJAMN K.PETERSBURG
                                                            A^ststajhlJ.S. Attorney

                  Case 1:19-cr-00031 Document 128 Filed 07/02/21 Page 1 of 1
